Citation Nr: 9912242	
Decision Date: 04/30/99    Archive Date: 05/12/99

DOCKET NO.  98- 01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from April 1966 to March 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision in which 
the regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for PTSD.

In some respects, the facts are clear.  In other respects, 
the identification of the current claim(s) for service 
connection has been contorted into ambiguity.  It is clear 
that the veteran seeks service connection for a psychiatric 
disorder; it is not clear, however, which avenue(s) he is 
using to achieve this end.

In December 1994, the RO denied service connection for PTSD 
and panic disorder, and so informed the veteran in the 
following month.  An appeal was not perfected from this 
action, which is now final.  This is not in dispute.

In August 1996, the veteran's representative submitted a 
statement dated August 6, 1996, by Lisa Wolfe, LCSW, ACSW.  
The cover memorandum by the representative did not specify 
the disability or benefit claimed, and the statement by Ms. 
Wolfe did not specify a diagnosis for which she was treating 
the veteran.  In January 1997, the RO received a statement, 
dated January 8, 1997, from the director of a VA PTSD 
clinical team, with a PTSD team clinical intake form 
completed in March 1996.  The January 8, 1997, letter refers 
to the veteran's "claim for benefits", otherwise 
unspecified, and contains "final diagnoses [of] generalized 
anxiety disorder and a post traumatic stress syndrome which 
is subthreshold for PTSD."  

Faced with this record, the RO issued a March 1997 rating 
decision, which determined that new and material evidence 
adequate to reopen the claim for PTSD had not been submitted.  
It is this decision that has been appealed to the Board.

In response to the notice of the March 1997 rating decision, 
the veteran's representative submitted the following 
statement, which was received by the RO in April 1997:

The veteran wishes to file a notice of 
disagreement with the decision dated 
3/7/97 on the issue of a psychological 
condition.  He did not reopen his claim 
for PTSD.  The veteran has been diagnosed 
with generalized anxiety disorder with 
related symptoms which are very similar 
to post traumatic stress disorder.   
Medical evidence suggests a strong link 
between the veterans (sic) first incident 
of panic attack in September 1967 and 
more recent periodic incidents and 
subsequent therapy.  

Thus, while stating on the one hand that he was filing a 
notice of disagreement with the decision not to reopen the 
claim for service connection for PTSD, the representative 
also stated contradictorily that there was not a current 
claim for PTSD, but rather, a new claim for service 
connection for generalized anxiety disorder.  

In response, the RO in August 1997 issued a statement of the 
case (SOC) concerning the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for PTSD.  In short, the RO apparently attempted 
to reconcile the contradiction inherent in the 
representative's April 1997 statement by taking him at his 
word that the April 1997 statement was a NOD with the 
decision not to reopen the claim for service connection for 
PTSD, but in so doing, the RO did not adjudicate the claim 
for service connection for generalized anxiety disorder.  

In response to the SOC, the representative filed a VA form 9, 
Appeal to the Board of Veterans' Appeals, in December 1997, 
in which he again identified the issue as "service 
connection for a psychological condition, currently diagnosed 
as a generalized anxiety condition."  In recognition, 
apparently, of the representative's characterization of the 
issue, the RO changed the issue in the June 1998 supplemental 
SOC to "New and material evidence to reopen claim for 
service connection for acquired psychiatric disorder, to 
include posttraumatic stress disorder and chronic anxiety 
disorder."  

Thereafter, in the hearing before the undersigned member of 
the Board in January 1999 and in the brief submitted at that 
hearing, the veteran's representative asserted that the issue 
before the Board on appeal as framed by the RO is incorrect, 
and that the correct issues before the Board on appeal are 
the veteran's original claim for service connection for his 
anxiety disorder and a de novo adjudication of the veteran's 
claim for service connection for PTSD based upon VA's 
revision of regulations concerning mental disorders, 
effective in November 1996.   

The Board acknowledges these arguments; however, the Board 
will continue to characterize the issue on appeal as that of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD.  

As the representative has indicated, the RO was incorrect to 
characterize the issue involving service connection for a 
condition diagnosed as generalized anxiety disorder as one 
involving an attempt to reopen the claim, as a claim for 
service connection for that specific disability had not 
previously been denied.  See Ephraim v. Brown, 82 F.3d 399 
(1996).  That being so, however, it must be pointed out that 
the RO has yet to adjudicate the new claim of entitlement to 
service connection for generalized anxiety disorder.  Neither 
the December 1994 rating decision nor the March 1997 rating 
decision adjudicated this issue.  Moreover, the June 1998 
SSOC mischaracterized the issue.  

The representative argued at the January 1999 hearing that 
this was the claim currently pending before the Board on 
appeal.  The Broad acknowledges that there may be a current 
appeal as to that issue, based on the claim (albeit 
unarticulated) in the January 1997 statement by Dr. Rowan; a 
decision (or non-decision) in the March 1997 rating decision; 
a NOD in the representative's April 1997 statement; a SOC 
issued in August 1997 (albeit concerning a mis-identified 
issue); and the December 1997 VA Form 9.  See 38 U.S.C.A. 
§ 7105.  


REMAND

In light of the procedural problems in this case, as outlined 
above, the Board is remanding this case for additional action 
by the RO.  The Board acknowledges the conflicting arguments 
concerning the claim of service connection for PTSD both 
before the RO and the Board - that there is no current claim 
for service connection for PTSD, that the claim for service 
connection for PTSD should be considered as a new claim 
rather than as an attempt to reopen a previously denied 
claim, etc.  Unless, however, the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for PTSD is specifically 
withdrawn from the appeal in writing, see 38 C.F.R. § 20.204 
(1998), it will remain before the Board on appeal.

The case is remanded for the following action:  

1.  The RO should adjudicate the claim of 
service connection for a generalized 
anxiety disorder in the first instance, 
rather than as an attempt to reopen the 
claim.  In so doing, the RO should 
determine whether the claim for service 
connection for a generalized anxiety 
disorder is well grounded.  

2.  If the determination concerning the 
claim for service connection for an 
anxiety disorder is unfavorable to the 
appellant, the RO should issue a SSOC 
that addresses this issue.  The SSOC 
should include all the elements of a SOC.  
The appellant and his representative 
should be afforded sixty days within 
which to submit a response.  See 
38 C.F.R. § 20.302(c) (1998).   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


